                                  EXHIBIT 5
                         UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                          Case No: 1:17 cv 00129; 1:17 cv 00256

RICHARD L. CAMPBELL,                           )
                                               )
Plaintiff,                                     )
                                               )
V.                                             )
                                               )
SHIRLEY TETER and SINCLAIR                     )
COMMUNICATIONS, LLC,                           )
                                               )
Defendants.____________________                )   SHIRLEY TETER’S RESPONSE TO
                                               )   PROJECT VERITAS ACTION FUND’S
SHIRLEY TETER,                                 )   FIRST SET OF INTERROGATORIES
                                               )   AND REQUESTS FOR PRODUCTION
Plaintiff,                                     )
                                               )
V.                                             )
                                               )
PROJECT VERITAS ACTION FUND,                   )
PROJECT VERITAS, and JAMES E.                  )
O’KEEFE, III,                                  )
                                               )
Defendants.                                    )

        Defendant Shirley Teter (“Ms. Teter”), through counsel, hereby responds to Project

Veritas Action Fund’s First Set of Interrogatories and Requests for Production of Documents,

pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, as follows:

GENERAL RESPONSES AND OBJECTIONS

         1.   Ms. Teter objects to the discovery to the extent that it seeks information or the

production of documents protected by the attorney-client privilege, the work-product doctrine, or

any other applicable privilege, immunity, or exemption recognized by law. Furthermore, any

production of privileged or otherwise protected information is inadvertent and shall not

constitute a waiver of any claim or privilege or other protection. Ms. Teter reserves the right to




                                    -1-52-6 Filed 02/05/19 Page 1 of 15
        Case 1:17-cv-00256-MR Document
demand both that Plaintiff return such inadvertently produced documents and cease any use of

the documents in this litigation. These rights are and will be reserved through and including

trial.

         2.    Ms. Teter has made reasonable efforts to respond to the discovery, and Ms.

Teter’s responses are based on her understanding and interpretation of each request. Further,

Ms. Teter’s discovery and investigation is ongoing. Accordingly, Ms. Teter reserves the right to

supplement or amend her responses or objections.

         3.    Ms. Teter objects to the discovery to the extent that it seeks information or

documents that are not in Ms. Teter’s possession, custody, or control.

         4.    Ms. Teter objects to interrogatories that call for a narrative response and that are

more appropriately addressed by deposition testimony. Such questions are unduly burdensome

and oppressive.

         5.    Ms. Teter’s responses to this discovery are made subject to and without waiving,

or intending to waive, the objection noted above


                                       INTERROGATORIES


         1.    Set forth all "out of pocket expenses and other damages" you contend you

 incurred as a result of Defendants' conduct, as alleged in Paragraph 61 of your Complaint.

       RESPONSE: I incurred approximately $125.00 in expenses related to terminating a
 telephone “landline” and establishing cell service.

        2.     List every political candidate, political party, political action committee, political
 advocacy organization, or non-profit for which you have been employed or volunteered,
 including the nature and dates of your work.

        RESPONSE: I volunteered for President Obama’s 2008 presidential campaign. I worked
 on the phone.




                                     -2-52-6 Filed 02/05/19 Page 2 of 15
         Case 1:17-cv-00256-MR Document
      3.       Identify and describe every communication you had with a news outlet, reporter,

media member, website, organization, or publication of any nature concerning the Altercation

or one or more of the Defendants.

     RESPONSE: I don’t recall, but I was interviewed by Channel 13 and the Asheville
newspaper.


       4.      List each article, report, post, or other publication relating to the Altercation,
specifically indicating those for which you provided content.

       RESPONSE: I don’t recall any beyond those described in interrogatory No. 3.


      5.       Identify and describe every communication between you and Democracy
Partners.

       RESPONSE: None of which I am aware. By way of further response, I was receiving
phone calls for a period of time after the event, but I told the individuals who called that I was not
interested in talking.


       6.      Identify and describe every communication between you and Americans

United for Change.

       RESPONSE: None of which I am aware. By way of further response, I was receiving
phone calls for a period of time after the event, but I told the individuals who called that I was
not interested in talking.

       7.      Identify and describe each communication you had with any witness to the

Altercation.

       RESPONSE: I spoke with witnesses at the September 16‘** rally. I also contacted those
witnesses identified in my initial disclosures to inquire if they had been contacted by the
District Attorney’s office. None of them had been contacted. I also made contact with one
witness who made a video at the time of the altercation.


       8.      Identify and describe every communication between you and the Democratic

National Committee or any other political campaign, politician, political party, political




                                  -3-52-6 Filed 02/05/19 Page 3 of 15
      Case 1:17-cv-00256-MR Document
action committee, or political organization concerning the Altercation or one or more of the

Defendants.

      RESPONSE: None.


       9.      For the period from January 1, 1996 to the present, list each political rally,
protest, meeting, or event you attended.

       RESPONSE: I attended a democratic campaign event in Marquette, MI about 11 years
ago, and I also protested outside the Trump rally in Asheville, NC.


      10.     Identify all "social media" accounts you have established from January 1, 2007 to

the present. For the purposes of this Interrogatory, "social media" includes Facebook, MySpace,

Snapchat, Twitter, YouTube, Instagram, Linkedln, Pinterest and any electronic commimication

where messages or pictures are exchanged.

      RESPONSE: None.


      11.    Identify all jobs you have held (both paid and volunteer) from January 1, 1996 to
present by naming each employer, job title and dates of employment.

      RESPONSE: While this Interrogatory is overbroad and burdensome, the
      occupations were few. I was self-employed in Phoenix, Arizona, I was employed at
      Reeds Market in Crosslake MN and I worked on the 2000 Census in Crow Wing
      County, MN.


       12.     Identify and describe all communications between you and any individual
identified in your Rule 26 Initial Disclosures concerning the Altercation, your damages or one
or more of the Defendants.

      RESPONSE: OBJECTION. This interrogatory is overbroad, ambiguous and
burdensome. Without waiving any objection, and preserving the right to give a thorough
response in deposition or at trial, I cannot remember every communication between myself
and the persons listed in my initial disclosures or others. The communications ranged
from the physical pain and suffering and mental and emotional suffering during the
moments at the time of the altercation and since, to the mental and emotional suffering
caused by the Veritas’ defendants’ publication of Videos I and II as well as the impact on
my reputation caused by the Veritas’ videos. I supplement my initial discloses with this
response to identify my sister, Carol Martinson, my granddaughter Shea Wendell




                                  -4-52-6 Filed 02/05/19 Page 4 of 15
      Case 1:17-cv-00256-MR Document
 Jacobson, some residents in my senior living complex, people who recognized me on the
 street and frequenter at a local coffee shop, whose names I will provide.


       13.       Identify each physician, psychologist, psychiatrist, counselor, or other medical

 professional who has seen and/or treated you from January 1, 1996 to present, including the

 dates when you were seen and/or treated by each.

         RESPONSE: OBJECTION. This interrogatory seeks to discover irrelevant medical
  history and/or treatment which is completely unrelated to the issues in this litigation in
  violation of my right to privacy. To require my entire 22 year medical history is not
  reasonably calculated to lead to the discovery of admissible evidence, and is overbroad.
  Without waiving these objections, my attorneys will gather and produce relevant records
, for a relevant time period. These doctors are:
         Dr. Burdumoon (phonetic), based in Marquette
         Dr. Danek-(906) 225-3912,
         Dr. Marter - (906) 225-3870
         Dr. Edward - (906) 225-3853
         Dr. Ryan Brang - (906) 225-3864
         Dr. Donley - (828) 255-7783
         Dr. Paul Midkiff- (828) 258-8681


           14.   List each phone number you have used from January 1, 2016 to the
present.
           RESPONSE: 828-620-8216, 828-424-7579


           15.    List each email address you have used from January 1, 2016 to the

present.

           RESPONSE: Heavensdoor064@vahoo.com. At one time, I also had an

email address Heavensdoor064@gmail.com, but I did not like the Gmail system

and   used       the Yahoo address      instead.     I also   had    an   email address

tetershirlev254@vahoo.com.




                                   -5-52-6 Filed 02/05/19 Page 5 of 15
       Case 1:17-cv-00256-MR Document
           16.   Set forth the brand, model, and serial number for each device you have used to

send or receive text messages or emails or access the internet from January 1, 2016 to the

present.

        RESPONSE: I did not own the Samsnng Tracfone and Samsung Tablet on January
1, 2016 - but acquired it in the fall of 2016 after the Veritas’ videos. I use these devices for
accessing the internet. I also use the Tracfone for text messaging.

I also have an HP computer but use it only for online shopping.


           17.   Other than comments posted on www.voutube.com. identify and describe each

communication relating to the Altercation or PVAF's reporting that you received and that you

considered to be a threat.

        RESPONSE: Some residents in the senior community where I live, who had heard
and believed what they heard on YouTube and possibly off of Social Media sources. I was
being called a paid protestor, bird dog, and bitch by people on the street who recognized
me.

At one time, I also went online to view the reaction to the videos and the comments got me
so upset that I had to stop reading them.


           18.   From January 1, 2016 to the present, list each of your sources of income,

including the dates and amounts of each payment received from each source.

           RESPONSE: SS and SSI. The amounts are not relevant.


           19.   Identify each person who has offered to assist in paying your legal expenses or

legal costs relating to this matter or the suit filed against you by Richard Campbell.

       RESPONSE: My son assisted me with $150 of the $300 fee charged by one lawyer.
Other than that, none.




                                   -6-52-6 Filed 02/05/19 Page 6 of 15
       Case 1:17-cv-00256-MR Document
       20.    Identify every person who knew you prior to the alleged defamation who has

communicated to you, whether directly or indirectly, that he or she thought less of you or

otherwise had a diminished opinion of you as a result of the alleged defamation.

       RESPONSE: My sister told me I had it coming and we haven’t spoken since; my
granddaughter I haven’t spoken to or heard from since; the people who frequented the
cafe I used to frequent for coffee. I was insulted and no longer go there, unless I’m with
someone else (not often at all). Members of my living community have mentioned their
opinions about the videos, including one incident where I was trapped on an elevator with
a woman who was insulting me based on the information she had read online.


                                 REQUESTS FOR PRODUCTION

       1.     All documents identified or referenced in your answers to the foregoing

interrogatories.

       RESPONSE: See the documents that have been produced and are being produced.


       2.      All documents you referred to or relied upon to answer the foregoing

interrogatories.

       RESPONSE: None.

       3.      All documents described or identified in your Rule 26(a) initial disclosures

and not previously produced.

       RESPONSE: My attorneys are gathering relevant medical records that were
identified, but not produced with my initial disclosures.


       4.     Your engagement letter or other documents evidencing the terms of your

engagement with Ellis & Winters, EEC.

       RESPONSE: OBJECTION: My communications with my lawyers are protected by
the attorney-client privilege, are not relevant, likely to lead to the discovery of admissible
evidence, and not discoverable.




                                  -7-52-6 Filed 02/05/19 Page 7 of 15
      Case 1:17-cv-00256-MR Document
      By way of further response, I am interpreting this request as though it sought
information regarding my communications with Ellis & Winters LLP, not Ellis & Winters
LLC.


      5.       Your engagement letter or other documents evidencing the terms of your

engagement with Critchfield, Critchfield, and Johnston, Ltd.

       RESPONSE: OBJECTION: My communications with my lawyers are protected by
the attorney-client privilege, are not relevant, likely to lead to the discovery of admissible
evidence, and not discoverable.


      6.       All statements of witnesses to the Altercation.

      RESPONSE: My attorneys have disclosed all “statements” that I possessed. I have
not received any written statement from any witness.


      7.       All your statements concerning the Altercation or Project Veritas Action

Fund's reporting.

       RESPONSE: In my initial disclosures, my attorneys have disclosed my statements I
made to news reporters or which were captured on video by people at the rally. I have no
other statements.


       8.      All notes, diary entries, photographs, or recordings of or relating to the

Altercation.

       RESPONSE: In my initial disclosures, my attorneys have disclosed these documents
or things. I have no other documents or things.


       9.      From January 1, 1996 to present, records relating to any treatment you received

from a physician, psychologist, psychiatrist, counselor, or other medical professional.

       RESPONSE:       OBJECTION: This request seeks to discover irrelevant medical
history and/or treatment which is completely unrelated to the issues in this litigation in
violation of my right to privacy. To require my entire 22 year medical history is not
reasonably calculated to lead to the discovery of admissible evidence, and is overbroad.
Without waiving these objections, my attorneys will gather and produce relevant records
for a relevant time period.




                                  -8-52-6 Filed 02/05/19 Page 8 of 15
      Case 1:17-cv-00256-MR Document
       10.    For inspection and copying, all phones, tablets, computers, or other devices

you used to send or receive text messages or emails or access the internet from January 1,

2016 to the present.

        RESPONSE: If the parties agree that inspection of the others’ computers and
devices is appropriate, then upon reasonable notice, I will make these devices available for
a reasonable time for inspection.


        11.   All documents evidencing a communication between you and Democracy

 Partners.

       RESPONSE: None.



        12.   All documents evidencing a coimnunication between you and Americans

 United for Change.

       RESPONSE: None.


        13.   All documents evidencing a communication between you and any individual

 identified in your Rule 26 initial disclosures concerning the Altercation or one or more of

 the Defendants.

       RESPONSE: None, other than those produced with the initial disclosures.


        14.   All documents evidencing a communication between you and any witness

 to the Altercation concerning the Altercation or one or more of the Defendants.

        RESPONSE: None, other than those produced with the initial disclosures.




                                  -9-52-6 Filed 02/05/19 Page 9 of 15
      Case 1:17-cv-00256-MR Document
       15.      All documents evidencing a communication between you and any reporter,

writer, journalist, blogger, videographer, photographer, publisher, editor, or other media

member concerning the Altercation or one or more of the Defendants.

       RESPONSE: None, other than those produced with the initial disclosures.


        16.     All statements, accounts, posts, letters, reports, or other documents you authored

 or for which you provided content concerning the Altercation or one or more of the

 Defendants. For purposes of this Request, you should include any civil or criminal proceedings,

 grand jury proceedings, fact-finding proceedings, investigations or other legal proceedings.

       RESPONSE: None, other than those produced with the initial disclosures.


        17.     Telephone records showing incoming and outgoing calls to/fiom any

 telephone you used for the period from September 1, 2016 to the present.

        RESPONSE: I currently have a government issued track phone that does not provide
 records. I will try to contact my landline telephone company for records in the designated
 time frame.



        18.     All text messages concerning the Altercation or one or more of the

 Defendants.

       RESPONSE: OBJECTION: This request seeks my communications with my
 attorneys, which are protected by the attorney-client privilege. Otherwise, none.


       19.      All emails concerning the Altercation or one or more of the Defendants,

including without limitation all emails containing one or more of the following search terms

(including singular and plural variants):

              a. Richard Campbell or Richard or Campbell




                                  -10-
      Case 1:17-cv-00256-MR Document 52-6 Filed 02/05/19 Page 10 of 15
             b. Project Veritas or Project or Veritas or PV or PVAF
             c. James O'Keefe or James or O'Keefe or OKeefe
             d. Defamation
             e. Libel
             f Slander
             g. Democracy Partners or Democracy or Partners or DP
             h. Americans United for Change or Americans or United or Change or AUC
             i. Bird dog or bird dogging or bird dogged
             j. Scott Foval or Scott or Foval
             k. Robert Creamer or Robert or Creamer
             l. Donald Trump or Donald or Trump
             m. President
             n. Rally
             o. Protest
             p. MoveOn
             q. News
             r. Reporter
              s. Video
             t. YouTube
             u. Threat
             V. Safe or safety
             w. Jaw
             X. Rib
             y. Elect or election
             z. Punch or pimched
              aa. Cold-cock or cold-cocked
             bb. District Attorney or district or attorney or lawyer
              cc. Charges or charged or charge
              dd. Police
              ee. Officer
              ff. Doctor
              gg. Emergency room or emergency or ER

        RESPONSE: Non-privileged, responsive documents are being produced.


       20.     All news reports, articles, videos, posts, or other publications concerning the

Altercation.

        RESPONSE: None, other than those produced with the initial disclosures.


       21.     Transaction histories for each of your checking or savings accounts from January

1, 2016 to the present.




                                  -11-
      Case 1:17-cv-00256-MR Document 52-6 Filed 02/05/19 Page 11 of 15
      RESPONSE: My attorneys will produce accessible records from Asheville Mountain
Credit Union.



       22. All drafts, notes, and other documents relating to your September 16, 2016 post on

www.moveon.org.

       RESPONSE: I did not make any post on moveon.org. The first time I learned about
this issue was when the District Attorney told me that he had a copy of a letter that was
supposedly written by me. It was not.


       23.     All   communications     relating   to   your   September   16,   2016   post   on

www.moveon.org.

       RESPONSE: I did not make any post on moveon.org. The first time I learned about
this issue was when the District Attorney told me that he had a copy of a letter that was
supposedly written by me. It was not.


       24.    All your communications with MoveOn, any political action committee, or any

other political advocacy group concerning the Altercation or one or more of the Defendants.

       RESPONSE: None, but I received a sympathy card from them, which I cannot locate.


       25.    All documents evidencing an offer of assistance relating to the payment of your

legal fees in this action or the action filed by Richard Campbell.

       RESPONSE: Responsive documents are being produced.


       26.    Copies of all your prescriptions from January 1, 2016 to the present.

       RESPONSE: My attorneys will produce relevant records from B&B Pharmacy.


       27.     All documents concerning reputational harm you allegedly suffered as a result

of the actions of any defendant in Case No. 1:17-cv-00256-MR-DLH.




                                  -12-
      Case 1:17-cv-00256-MR Document 52-6 Filed 02/05/19 Page 12 of 15
      RESPONSE: None, except those specifically identified in the legal complaint filed by
my attorneys against the Veritas defendants and in the counterclaim they filed against Mr.
Campbell, which you possess.


       28.    All documents concerning any speech, address, interview or oral presentation you

made at any public meeting, forum, panel, debate or event from January 1,2016 to the present.

       RESPONSE: None.


This 24th day of July, 2018.



                                     Respectfully submitted,

                                     ELLIS & WINTERS, LLC

                                     By: /s/Jonathan D. Sasser________________
                                             Jonathan D. Sasser (NC S. Ct. #10028)
                                             4131 Parklake Ave., Suite 400
                                             Raleigh, NC 27612
                                             Phone: 919-865-7002
                                             Fax: 919-865-7010
                                             Email: ion.sasser@elliswinters.com



                                     CRITCHFIELD, CRITCHFIELD &
                                     JOHNSTON, LTD.

                                     By:    /s/ Ralph Streza___________ _____
                                            Ralph Streza (OH S. Ct. #0017694)
                                            4996 Foote Road
                                            Medina, Ohio 44256
                                            Phone: 330-723-6404
                                            Fax: 330-721-7644
                                            Email: streza@ccj.com

                                            Counselfor Plaintiff, Defendant and Counter -
                                            PlaintiffShirley Peter




                                  -13-
      Case 1:17-cv-00256-MR Document 52-6 Filed 02/05/19 Page 13 of 15
                                        VERIFICATION



STATE OF NORTH CAROLINA

COUNTY OF


        Shirley Teter, first being duly sworn, deposes and says that the factual statements made in
response to the interrogatories served by Project Veritas Action Fund are true and correct to the
best of her knowledge.




Sworn to and subscribed before me.




Notary No.:

Commission Expires:       Df,L Id         Zd%\




                                   -14-
       Case 1:17-cv-00256-MR Document 52-6 Filed 02/05/19 Page 14 of 15
                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 24th day of June, 2018, the foregoing was

served upon the individuals listed below by depositing a copy thereof in the U. S. mail, postage

prepaid, first class, addressed as follows:

 Chad Russell Bowman                                William E. Loose
 Ballard Spahr, LLP                                 68 North Market Street
 1909 K Street, NW                                  Asheville, NC 28801
 12th Floor                                         billloose@skyruimer.net
 Washington, DC 20006-1157                          Attorneyfor Richard L. Campbell
 bowmanchad@ballardspahr.com
 Attorneyfor Sinclair Communications, LLC

  Isaac Noyes Northup, Jr.                          Ruth C. Smith
  Hall Booth Smith, P.C.                            The Law Offices of Ruth C. Smith
  123 Biltmore Ave                                  68 N. Market St.
  Asheville, NC 28801                               Asheville, NC 28801
  inorthup@hallboothsmith.com                       ruth@mywncattomey.com
  Attorneyfor Sinclair Communications, LLC          Attorneyfor Richard L. Campbell

  Al-Amyn Sumar                                     James A. Dean
  Ballard Spahr LLP                                 Michael Montecalvo
  1675 Broadway, 19th Floor                         Womble Bond Dickinson (US) LLP
  New York, NY 10019                                One West Fourth Street
  sumara@ballardspahr.com                           Winston-Salem, NC 27101
  Attorneyfor Sinclair Communications, LLC          j amie.dean@wbd-us .com
                                                    michael.montecalvo@wbd-us.com
                                                    Attorneyfor Project Veritas, Project Veritas Ai
                                                    and James E. O ’Keefe, LLL

                                                 /s/ Jonathan D. Sasser_________
                                                 Jonathan D. Sasser




                                   -15-
       Case 1:17-cv-00256-MR Document 52-6 Filed 02/05/19 Page 15 of 15
